Citation Nr: 1411620	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether a substantive appeal of a denial of the claim of service connection for the Veteran's cause of death was timely filed.

2. Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the Philippine Commonwealth Army with recognized guerilla service from January 1945 to March 1945 and service in the regular Philippine Army from April 1945 to December 1945. The Veteran died on May [redacted], 1983. The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decisional letter and a January 2010 rating decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The November 2011 decisional letter at issue determined that the appellant's substantive appeal of the January 2010 rating decision, which denied service connection for the Veteran's cause of death, was untimely.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In a January 2010 rating decision, the RO denied the appellant's claim of service connection for the Veteran's cause of death. The appellant was properly notified of the RO's decision and her appellate rights in a letter dated January 14, 2010.

2. In April 2010, the appellant submitted a Notice of Disagreement (NOD) with the RO's determination and on September 9, 2010, the RO mailed a Statement of the Case (SOC) to the appellant at her correct address of record. 

3. The appellant's substantive appeal was received by VA on April 4, 2011, more than 60 days from the date the RO mailed the SOC to the appellant's correct address of record, and more than one year from the date she was properly notified of the January 2010 rating decision.

4. Although the appellant's substantive appeal was not received within the applicable time period, the Philippine Postal Corporation misplaced the appellant's mail, constituting a circumstance outside of the appellant's own control, which warrants an exercise of the Board's discretion to waive the timeliness of the substantive appeal and accept jurisdiction of the appeal of the January 2010 rating decision denying service connection for the Veteran's cause of death.

5. The Veteran died in May 1983; a death certificate shows that the immediate cause of death was pulmonary tuberculosis (PTB).

6. At the time of his death, there was no service connection in effect for any disability.

7. There was no disability of service origin or a service-connected disability that caused or contributed to the Veteran's death.


CONCLUSIONS OF LAW

1. The 60-day timeliness requirement for filing a substantive appeal with respect to the claim of entitlement to service connection for the Veteran's cause of death is waived. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.302, 20.305 (2013); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

2. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Board concludes that VA notification requirements are satisfied. As for the appellant's timeliness of appeal claim, a September 2010 cover letter to the SOC regarding the denial of service connection for the Veteran's cause of death, notified the appellant of the time limit for filing a substantive appeal. A November 2011 RO letter informed her that she had not complied with these time limits and told her how she could appeal the determination that her appeal was untimely. A January 2013 SOC, noticed in February 2013, explained why her April 2011 substantive appeal was not considered timely filed.

As for the appellant's cause of death claim, upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2009, which explained to the appellant the evidence and information necessary to substantiate a claim of service connection for the cause of death (i.e., evidence that the Veteran died from a service-related injury or disease, and the requirements to establish service connection), and the responsibilities of the appellant and VA in obtaining such evidence.

VA has obtained the late Veteran's service treatment records and assisted the appellant in obtaining evidence. All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  A medical opinion has not been sought; however, the Board finds that one is not required in order to decide this case.  Specifically, there is no evidence of a pulmonary or respiratory disorder, including tuberculosis, during the Veteran's service.  In fact, there is evidence of normal, healthy lung function.


Analysis- Timeliness of Substantive Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013). Appellate review is initiated by the timely filing of a NOD, and is completed by the timely filing of a substantive appeal after a SOC has been furnished. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013). A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board. 38 U.S.C.A. § 7108  (West 2002); 38 C.F.R. § 20.101(c), (d) (2013).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b)  (2012). The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45   (2009). Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant." Id. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).

By way of history, in April 2010 the appellant filed a NOD with a January 2010 rating decision, which denied service connection for the Veteran's cause of death. A SOC was mailed to the appellant in September 2010 notifying her that in order to perfect her appeal, she must submit a substantive appeal or request an extension within 60 days from the date of the SOC letter or within one year from when the January 2010 rating decision was mailed. However, the appellant's substantive appeal was not received until April 4, 2011. Consequently, a November 2011 decisional letter was mailed to the appellant informing her that her substantive appeal was not timely filed and notifying her of her appellate rights. 

The appellant timely appealed the November 2011 decision finding that her substantive appeal of the January 2010 rating decision was not timely filed. She alleged on her March 2013 VA Form 9 that she did not receive the September 2010 statement of the case until March 2011 and it was therefore not her fault that she did not submit her substantive appeal until April 2011. In support of her contention, the appellant submitted a certification from the Philippine Postal Corporation dated in November 2011, which stated that the appellant's mail from the "Department of Affairs" was misplaced and that she was requested to pick up her mail at the post office. 

The Board finds that the postal corporation misplacing the appellant's mail qualifies as an extraordinary circumstance that is beyond the appellant's own control. Furthermore, the Board finds that the appellant's untimely filing of her substantive appeal was a direct result of the postal corporation misplacing her mail, as the VA Form 9 was filed only 3 months after the filing deadline. Finally, the Board finds that the appellant exercised due diligence in preserving her appellate rights, as she filed a VA Form 9 shortly after she contends she received the SOC and she also took the liberty of obtaining a certification from the Philippine Postal Corporation to corroborate her allegation that the SOC had been misplaced. As such, the Board finds that although the appellant did not file a timely substantive appeal, such timeliness requirement must be waived because the evidence of record is in equipoise regarding whether or not the appellant actually received the SOC when it was originally mailed to her in September 2010. Therefore, the appellant is entitled to the benefit of the doubt and the appeal as to timeliness may be granted.
Law and Regulations- Service connection for cause of death

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but, rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3). 

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. Nevertheless, even in such cases, it must be considered whether a reasonable basis may exist for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.304. Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Further, service incurrence of tuberculosis may be presumed as a chronic disability if the condition manifested to a compensable degree within three years after discharge from active service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the in-service disease or injury and the present disability. 38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999). Under 38 C.F.R. § 3.303(b), the nexus element for a chronic disability may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology. Barr, 21 Vet. App. at 307; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis- Service Connection for cause of death

The appellant filed her initial claim for VA death benefits in December 2008. An initial death certificate showed that the Veteran died in May 1983, but failed to list a cause of death. Another death certificate, submitted subsequent to the initial submission, showed that the Veteran died in May 1983 and included an immediate cause of death as "PTB" (pulmonary tuberculosis), as certified by Dr. Rosete. The appellant contends that the Veteran suffered from pulmonary tuberculosis during his active military service.

The evidence also includes the Veteran's service treatment records, including a report of examination prior to discharge in December 1945 and portion of a post-service August 1950 report of examination. The remaining records are silent for any diagnosis or treatment for pulmonary tuberculosis and both examination reports indicate that the Veteran's lungs were "normal" upon examination.

The Board notes that the appellant asserted in her April 2010 NOD that the August 1950 examination report was "erroneously submitted" and that it did not pertain the Veteran. However, the examination report was authenticated by the Administrative Officer of the Office of the Adjutant General for the Armed Forces of the Military and was submitted at the same time as other evidence from the appellant, which are deemed to be authentic. 

Additionally, as there were two different versions of the Veteran's death certificate submitted, VA requested a statement from Dr. Rosete (the physician who signed the second death certificate) providing his bases, reason, and rationale for identifying the cause of death. VA informed the appellant that it would obtain the referenced evidence from Dr. Rosete if she supplied the required authorization and contact information on the attached VA Form 21-4142. To date, no evidence of such has been submitted by the appellant, to include, a completed VA Form 21-4142.

In support of her claim, the appellant submitted in March 2009 what appears to be an original of a medical letter from Dr. P dated in February 1956. The letter states that the Veteran was under Dr. P's care for avitaminosis, malaria, and pulmonary tuberculosis from April 1942 to September 1942. He listed the Veteran's symptoms and stated that in approximately October 1947 the Veteran sought treatment again for pulmonary tuberculosis, which was "more marked than in 1942". Dr. P indicated that the Veteran was under his care until March 1948 and that sometimes the condition improved but that in most cases the symptoms were aggravated. 

There are no medical records from Dr. P which support his February 1956 statement indicating medical treatment provided to the Veteran. The Board also notes that this same "original" letter was submitted previously in connection with the Veteran's 1967  service connection claim for pulmonary tuberculosis.  In the course of that claim, the Veteran submitted several medical documents, and was ultimately found to have fabricated a particular medical statement from another physician purportedly dated in November 1947 and submitted to VA in March 1970. As a result, the Veteran's VA benefits were deemed to be forfeited in a March 1971 decision by the Director of Compensation, Pension, and Education Service. Although there was no specific fraud alleged with respect to the February 1956 letter from Dr. P at that time, the Board affords the current version of it of record no probative value, in the absence of contemporaneous medical evidence confirming treatment during such dates, due to the high probability of fabrication given the Veteran's past fraudulent activity during that time period.

As both of the medical examination reports contained in the Veteran's claims file indicate that the Veteran's lungs were normal upon service separation and approximately 5 years post-service, there is no credible evidence that suggests that the Veteran had symptoms or a diagnosis of pulmonary tuberculosis during service.

As noted above, tuberculosis-a chronic disease, may be considered to have been incurred in or aggravated by service even when there is no evidence of such disease during service, when it has become manifest to a degree of 10 percent or more within 3 years from the date of separation from service. 38 C.F.R. § 3.307(a)(3). In this case, there is no competent and credible medical evidence contained in the record which indicates that the Veteran's pulmonary tuberculosis was related to his military service and that it manifested to a compensable degree within 3 years of his 1945 service separation.

In the alternative, the appellant is contending that she is entitled to service connection for the Veteran's cause of death based upon his alleged Prisoner of War (POW) status. In light of this contention, VA sought confirmation of the Veteran's POW status from the National Personnel Records Center (NPRC). A December 2009 Administrative Decision approved by the Director of Compensation and Pension Service confirmed that the Veteran had no recognized POW service. 

In sum, the evidence of record does not establish that the Veteran's cause of death from pulmonary tuberculosis had any etiological relationship to his military service on a direct or presumptive basis. There is also no indication that a service-related disease or injury contributed to cause his death. As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit-of-the-doubt doctrines does not apply and the appellant's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal to establish that the appellant timely filed a substantive appeal in the matter of a January 2010 RO denial of service connection for the Veteran's cause of death is granted.

Service connection for the Veteran's cause of death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


